DETAILED ACTION
Status of the Claims
	Claims 12-14, 68, 72-77, 80-82 and 85-92 are pending in the instant application and are being examined on the merits in the instant application.
Advisory Notice
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	The U.S. effective filing date has been determined to be 06/09/2020 the filing date of the instant application.

Information Disclosure Statement
	The information disclosure statements submitted on 12/28/2020, 08/28/2020, and 12/02/2020 were filed before the mailing date of the first office action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the Examiner.
Claim Rejections - 35 USC § 112(b)
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 72 and 87 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 72 recites the limitation "the encapsulating agent" in two.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 87 is rejected as being indefinite because the claim depends from canceled claim 83. Appropriate correction is required. For purposes of examination herein claim 87 is being regarded as depending from claim 85.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
	Claims 12-14, 68, 72-73, 75-77 and 80-82 are rejected under 35 U.S.C. 103 as being unpatentable over KAUFMANN (WO 2015/095634 A1; published June, 2015) in view of ANEBONAME (US 5,763,449; published June 1998).
Applicants Claims
	Applicant claims a syrup formulation having an over-the-counter (OTC) active pharmaceutical ingredient, said syrup comprising: (a) water; (b) diphenhydramine HCl in amounts greater than 4 mg/mL; and (c) sweetener, said sweetener being one selected from the group consisting of sugars, said sugars being present in amounts greater than about 200 mg/mL, and sugar substitutes, said sugar substitutes being present in amounts greater than about 2 mg/mL (instant claim 12). Applicants further claim the diphenhydramine HCl concentration is greater than about 10 mg/mL (instant claim 13), and greater than about 25 mg/mL (instant claim 14). Applicants further claim said sugars are present in amounts of about 300 mg/mL to 700 mg/mL and said sugar substitutes are present in amounts from about 5 mg/mL to about 20 mg/mL (instant claim 68). Applicants further claim said syrup further comprises propylene glycol in an amount of about 90 to about 200 mg/mL (instant claims 72-73). Applicants further claim the pH of the syrup formulation is in the range of about 2 to about 6 (instant claims 75-77), and the packaged-product shelf life is at least 12, 24 or 36 months (instant claims 80-82).
Determination of the scope 
and content of the prior art (MPEP 2141.01)
            KAUFMANN teaches stable liquid medication containing diphenhydramine  hydrochloride (DPH)(see whole document, particularly the title/abstract). 

Current regulations, such as the United States Pharmacopeia (USP), require that liquid DPH products be sold in cardboard boxes, dark colored or opaque bottles, and/or bottles with a UV-inhibitor that limits the amount of UV light that passes through. These packaging requirements can increase packaging cost and the amount of packaging, reduce the aesthetic appearance of the product, and can make it difficult for a consumer to tell how much medication is left in the bottle during use.” (p. 1, lines 13-15 and 20-26).
	KAUFMANN teaches that: “The liquid medication can be stable when sold and stored in a colorless or colored translucent primary container, even without a primary container with a UV-inhibitor and/or a secondary container that blocks UV light. This can reduce packaging cost and can increase the aesthetic appearance of the product at the store shelf. A translucent bottle can also make it easier for the consumer to determine how much medication has been used.” (p. 3, lines 29-33). And that “Surprisingly, it was found that medications that were free of HFCS and formulated at a pH of about 5.0 were chemically stable, color stable, and physically stable even when stored in standard bottles without a UV-inhibitor. Furthermore, formulations that were formulated at a pH of about 5 and were substantially free of 
	KAUFMANN teaches that “FIG. 2 shows a model for the predicted percent degradation in Examples 1, 2, 4, 5, and 7 and two currently available products after a period of 24 months at 25°C. Examples 4 and 5 were predicted to be most stable after two years.” (instant claims 80-82).
	KAUFMANN teaches that “As used herein, "dose" refers to a volume of liquid medication containing an amount of a drug active suitable for administration on a single occasion, according to sound medical practice. A dose can be orally administered and is typically swallowed immediately. In one example, a dose can be about 30 mL, in another example about 25 mL, in another example about 20 mL, in another example about 15 mL, and in another example about 10 mL. The concentration of active ingredients can be adjusted to provide the proper doses of actives given the liquid dose size.” [emphasis added](p. 4, lines 15-20). And that “As used herein, "medication" refers to medications, such as pharmaceuticals, including prescription medications and/or over-the-counter medications (OTC). In one example, the medication is OTC.” (p. 4, lines 21-23)(instant claim 1, “having an over-the-counter active pharmaceutical ingredient”). KAUFAN teaches the “A dose of liquid medication can be from about 5 mL to about 75 mL, […] In one example, 
	KAUFMANN teaches inclusion of sweeteners to provide sweetness and taste masking, said sweeteners selected from nutritive sweeteners (e.g. fructose & galactose), sugar alcohols (e.g. xylitol & sorbitol) and synthetic sugars (saccharin, sucralose & aspartame), in amounts of about 5% to about 45% (p. 10, lines 6-15; p. 11, lines 1-2 & 14-16). 
	KAUFMANN teaches inclusion of about 0.5% synthetic sweetener (p. 11, lines 14-17)(instant claims 1 & 68 “said sugar substitutes are present in an amount of from about 5 to about 20 mg/mL”).
	KAUFMANN further teaches the inclusion of solvents such as water and propylene glycol, in amounts of about 40% to about 95%, the propylene glycol being present in an amount of about 2% to about 8% (p. 12, lines 1-11)(instant claims 72-73).

Instant Specification Example 3
KAUFMAN
Component
Concentration (mg/mL)
Percent1
Percent
Citation
Sodium Benzoate (preservative)
1
0.08
0.01 - 1
p. 12, line 25.
Flavoring
2
0.16
0.2 - 0.25
pp. 14-15. Ex. 1-8.
Citric Acid (buffer)
4.9
0.4
0.05 - 2.0 
p. 12, line 17.
Sugar substitute (sweetener)
8
0.65
0.01 - 0.5
p. 11, line 17.
Diphenhydramine HCl (active)
30
2.44
0.15 - 0.6
pp. 14-15. Ex. 1-8.
Propylene Glycol (solvent)
100
8.12
2.0 - 8.0
p. 12, line 11.
Water (solvent)
435
35.3
35 - 45
p. 12, line 9.
Sugar (sweetener)
650
52.8
5.0 - 45
p. 10, line 9.


Ascertainment of the difference between 
the prior art and the claims (MPEP 2141.02)
	The difference between the rejected claims and the teachings of KAUFMANN is that KAUFMANN does not expressly teach same concentrations of ingredients, particularly the instantly claimed invention includes a higher level of active agent and a higher level of sugars.

	In the instant case each of the claimed ingredients in KAUFMANN shares a common functional use with the instantly claimed invention thus it would have been prima facie obvious to optimize the amounts based on the common use.  
	ANEBONAME teaches pleasant tasting liquid compositions including a bitter drug (see whole document) such as diphenhydramine (col. 2, lines 62) in “Exemplary amounts of active bitter-tasting drug are present at about 0.1 to about 10 weight percent. and preferably at about 0.5 to about 5 weight percent of the completed composition. The bitter-tasting drug is more preferably present at about one to about 3 weight percent of the completed composition.” (col. 3, lines 24-29)(instant claim 14, “diphenhydramine HCl is present in amounts greater than about 25 mg/mL.”, where 25 mg/mL would be approximately equal to 2.5%, noting Applicants Example 3 includes 30 mg/mL which is calculated as 2.44% in Table above). It would have been prima facie obvious to utilize an amount of bitter active 
	With respect to the amount of sugar, KAUFMANN teaches up to about 45% where instant claim 68 recites “about 300 to about 700 mg/mL” and Example 3 includes 650 mg/mL (52.8% as calculated in Table above), where the lower range of about 300 mg/mL would have encompassed the up to about 45% taught by KAUFMANN.
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to produce a syrup formulation including diphenhydramine HCl in a concentration of up to 25 mg/mL including known constituents such as sugar/sugar substitutes as for taste masking of the bitter diphenhydramine, known solvents such as water and propylene glycol, preservatives and buffers, as suggested by KAUFMANN and ANEBONAME, in order to produce the best possible diphenhydramine HCl syrup formulation.
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention because it would have required no more than an ordinary level of skill in the art to produce a diphenhydramine HCl syrup formulation consistent with prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary. 
	In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
	Claims 85-92 are rejected under 35 U.S.C. 103 as being unpatentable over KAUFMANN and ANEBONAME as applied to claims 12-14, 68, 72-73, 75-77 and 80-28 above, and further in view of HELMI (US 2015/0087679; published March, 2015); SWEETMAN (“Martindale: The complete drug reference, 33rd ed.,” Pharmaceutical Press, 2002; pp. 577-578) Ansel et al. (“Pharmaceutical Dosage Forms and Drug Delivery Systems, 7th ed.,” 1999; pp. 142-163 and 552-562) and WARNE (US 2,543,427; published 1951).
Applicants Claims
	Applicant claims a syrup formulation having an over-the-counter (OTC) diphenhydramine HCl in amounts greater than 4 mg/mL, as discussed above and incorporated herein by reference.
Determination of the scope 
and content of the prior art (MPEP 2141.01)
	KAUFMANN teaches stable liquid medication containing diphenhydramine  hydrochloride (DPH), as discussed above and incorporated herein by reference.
Ascertainment of the difference between 
the prior art and the claims (MPEP 2141.02)
	The difference between the rejected claims and the teachings of KAUFMANN and ANEBONAME is that KAUFMANN and ANEBONAME do not expressly teach a bottle containing about 75 mL or less (instant claim 85) or 100 mL or less (claim 88) of the diphenhydramine HCl syrup formulation.
	KAUFMANN teaches their examples in a 6 oz. bottle made out of PET (p. 7, line 33, p. 8, line 1) where 6 oz. is about 178 mL, clearly including at least two doses, for example, where KAUFMANN teaches a dose of about 5 mL (p. 9, line 16), a 178 mL bottle includes about 35 doses (178/5 = 35.6).
	The examiner notes that MPEP 2144.04-IV makes clear that changes in size/proportion do not generally support patentability of a product. In the instant case it would have been prima facie obvious to include the diphenhydramine HCl syrup formulation suggested by KAUFMANN and ANEBONAME in any suitable size container, and the container does not change the function of said diphenhydramine HCl syrup formulation.
nd paragraph). SWEETMAN teaches an oral dose as small as 6.5 mg to 135 mg for motion sickness (p. 578, col. 1, paragraphs 2 & 4).
	HELMI teaches a nutritional sleep supplement in liquid form in a bottle of 50 mL to 75 mL (see whole document, particularly the title, abstract, claim 4)(instant claims 85, 88 and 91, bottle size).
	Ansels et al. is cited as teaching current good manufacturing practices (CGMP)(Chapter 5) including the requirement for tamper-evident-packaging such as film wrapping (p. 146, §Tamper-evident Packaging; p. 147, Table 5.2)(instant claim 88, “shrink wrap substantially enveloping said bottle and said dosage cup”). Ansels et al. teaches packaging and labeling including that “The labeling of all drug 
	Ansels et al. is further cited as teaching dosage units (Appendix I) including that “For practical purposes, most pharmacy practitioners and pharmacy references utilize 5 mL as the capacity of the teaspoon. […] The tablespoon is considered to have a capacity of 15 mL, equivalent to three teaspoonfuls […].” (p. 557, col. 1, §Common Household Measure). And that “Some manufacturers provide specially designed devices to be used by the patient in measuring medication. These include specially calibrated droppers, oral syringes, measuring wells or tubes, and calibrated bottle caps.” (p. 557, paragraph bridging cols. 1-2). Regarding Applicants claim of “expanded content label,” MPEP  §2111.05 states, in part: “To be given patentable weight, the printed matter and associated product must be in a functional relationship. A functional relationship can be found where the printed matter performs some function with respect to the product to which it is associated.” In the instant case the prior art clearly provides for both shrink wrap and manufactures label accordingly, the limitation is met.
	WARNE teaches that: “Many proprietary liquid medicines are sold in small-sized bottles and usually the dose is stated to be one or more teaspoons. Again physicians in writing prescriptions calling for medicines in liquid form, frequently prescribe an amount requiring the use of a small bottle and specify the dose as one 
	Regarding the number of doses being at least about 50 doses (instant claim 86) or at least about 100 doses (instant claim 87), the instant claims do not define what exactly a dose should be considered, however, the diphenhydramine HCl syrup formulation is rendered obvious over KAUFMANN and ANEBONAME, and the bottle size is further rendered obvious over SWEETMAN, HELMI and WARNE. Given same concentration of diphenhydramine HCl and the same bottle size, the number of doses would necessarily have been the same.
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to produce a syrup formulation including diphenhydramine HCl in a concentration of up to 25 mg/mL 
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention because it would have required no more than an ordinary level of skill in the art to produce a diphenhydramine HCl syrup formulation consistent with the disclosures of KAUFMANN and ANEBONAME, and within the ordinary level of skill (Ansel et al.) in the art to which the invention pertains. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary. 
	In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. ANSEL (“Pharmaceutical Calculations, 14th ed.,” Wolters Kluwer Health; 2013; pp. 118-119) is cited as teaching pharmaceutical calculations such as directed at the “least wasteful packaging” (p. 119, col. 1, item 24).
Claims 12-14, 68, 72-73, 75-77, 80-82 and 85-92 are pending and have been examined on the merits. Claims 72 and 87 are rejected under 35 U.S.C. 112(b); and claims 12-14, 68, 72-73, 75-77 and 80-82 are rejected under 35 U.S.C. 103. No claims allowed at this time.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN A GREENE whose telephone number is (571)270-5868.  The examiner can normally be reached on M-F, 8-5 PM PST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J. Blanchard can be reached at (571) 272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/IVAN A GREENE/Examiner, Art Unit 1619             


/TIGABU KASSA/Primary Examiner, Art Unit 1619                                                                                                                                                                                                                                                                                                                                                                                                   



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Calculated as constituent quantity divided by total (1230.9) times 100 (e.g. 30/1230.9 = 0.02437 * 100 = 2.44%).